Case 3:16-cv-02394-RDM-CA Document 25 Filed 07/10/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SEGUN DEBOWALE, Civil No. 3:16-cv-2394
Petitioner (Judge Mariani)
Vv.
CRAIG A. LOWE,
Respondent
ORDER

AND NOW, this lo 4, of July, 2020, upon consideration of Respondent's
motion (Doc. 23) to dismiss the petition for writ of habeas corpus, and for the reasons set

forth in the accompanying Memorandum, IT 1S HEREBY ORDERED THAT:

1. The motion (Doc. 23) is GRANTED.
2. The petition for writ of habeas corpus (Doc. 1) is DISMISSED as moot.

3. The Clerk of Court is directed to CLOSE this case.

  

Lesser
Robert D. Marian
United States District Judge

 
